Title: September 1786
From: Washington, George
To: 




Friday 1st. Mercury at 62 in the Morning—68 at Noon and 65 at Night.
A heavy dull Morning, with little wind—close and warm all day—at least till abt. 2 oclock when the wind sprung up from the Eastward.
Doctr. Craik went away after Breakfast. About 10 oclock I set out for Mr. Triplets—called upon Lund Washington. Mrs. French required more time for consideration before she could determine to give a lease for her life—but he agreed to sell me Manleys Land on the following terms—viz.—
I to pay Three pounds pr. Acre, and to pass my bond therefor, payable on demand with an interest of 5 pr. Ct. pr. Ann. till discharged—The money not to be called for Only as the Children

come of age, or may require it—When the interest becomes due my Bond to be given for the same in order that the sum may be accumulating for their benefit instead of paying the cash.
In returning home I passed by my Meadow at the Mill—Dogue run & Muddy hole plantations. Found that the rains had been so constant & heavy that an entire stop had put to the sowing of Wheat among the Corn and to my ditching in the middle of the meadow at the mill but that the grds. which I had ordered to be broke up at the Ferry and Muddy hole and in the Neck was advancing very well.
Took 8 dozes of the red bark to day.
 


Saturday 2d. Mercury at 66 in the Morning—72 at Noon and 70 at Night.
Foggy morning, but clear & warm afterwards with the wind at So. West.
Kept close to the House to day, being my fit day in course least any exposure might bring it on. Happily missed it.
Sowed Turnep Seed on the Cowpen ground which had been just plowed—harrowed them in, at the home house adjoining the clover.
Doctr. Craik came here in the afternoon & stayed all Night.


   
   my fit day in course: That is, it was the day the intermittent ague which had struck him at two-day intervals was again due.



 


Sunday 3d. Mercury at 70 in the morning—82 at Noon and 80 at Night.
Very thick fog in the Morning but clear afterwards and warm with the wind at South.
Majr. Washington & Mr. Lear went to Pohick church, dined at Colo. McCartys and returned afterwards.
I rid by the Ferry to the Mill and back by way of exercise.
Doctr. Craik returned after he had breakfasted to Alexandria.
 


Monday 4th. Mercury at 74 in the Morning—86 at Noon and 82 at Night.
Clear and very warm with scarcely a breath of wind all day & that from the Southward.
Majr. Washington went up to Alexandria on my business & did not return till Night.
I rid to Muddy hole & Dogue run Plantations and to the Mill and meadow. At Muddy hole the overseer began this morning to

sow wheat again among Corn, but the ground was full wet and heavy for it. At Dogue run the People were repairing my outer Fences.
Too much wet in the meadow to work on the middle ditch. The ditchers proposed doing it to morrow if the waters contind. to subside.
 


Tuesday 5th. Mercury at 76 in the Morning—86 at Noon and 80 at Night.
Very warm, with but little wind and that Southerly.
Rid to the Neck and muddy hole Plantations. At the first though unnoticed at the time the cut adjoining the drilled corn had been sowed with Wheat ever since Tuesday last and this day (having taken the seed from it 14½ Bushls.) the Flax was spread but not well the weeds not being sufficiently Cut & taken off to let it lye well on the Earth. At Muddy hole finished all the wheat Sowing in Corn ground I intended—viz. 19 Bushels in the cut adjoining the drilled Corn, & 14 in the other East of it—the remainder of this latter cut being designed for Rye. Mr. Wm. Peake dined here.


   
   William Peake (died c.1794), a son of GW’s former neighbor, Humphrey Peake, probably lived on his father’s old farm. GW bought wheat from him on at least one occasion (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 228).



 


Wednesday 6th. Mercury at 76 in the Morning—76 at Noon and 72 at Night.
Variable day—wind, what there was of it, Southerly in the forenoon & warm, tho’ cloudy—No. Westerly afterwards and cool, with sprinkling of Rain & great appearances of more but none fell.
Rid to my Plantations at the Ferry. Dogue run & Muddy hole—also to the Mill & the meadow where the Ditchers were at work. At the two first, the People were Sowing Wheat again in Corn ground. At Dogue run two acres of turf had been plowed up agreeably to my farmers orders to Sow Wheat on. This was done yesterday & the day before. The Lands—plowed in the same way tho’ not so well turfed, some of it being Wheat Stubble of the last year and the remainder in Wheat the year before—I directed to be immediately Sowed; The latter with Wheat, and the former with Rye and thereafter the plowing of every day to [be] Sowed & harrowed in before Night, that no rain might intervene between the plowing & Sowing. Timothy Seeds were ordered to be sowed therewith, & after the grain was harrowed in to be brushed in with

a bush harrow. These directions applied to the Ferry, Muddy hole, & Neck the first & last having rye to sow & the other both Wheat & Rye. Note—The Rye at the Ferry to be sowed in this way, is on Wht. land of the last year and not on Stubble of the last year as mentioned above.
Mr. Rozer—a Mr. Hall & a Mr. Matthews from the Eastern Shore dined here and returned in the afternoon—after which Mr. & Mrs. Fendall came in on their [way to] Esquire Lee’s of Maryland (who is very ill) & stayed all night.


   
   Mr. Rozer is probably either Henry Rozer (Rozier, born c.1725) of Notley Hall, Prince George’s County, Md., or one of his sons.



   
   esquire lee’s: Richard Lee (c.1707–1787) of Blenheim in Charles County, Md., was usually known as Squire Lee. He was the son of Philip Lee, a member of the influential Virginia family, who had gone to Maryland to live about 1700. Richard Lee had been president of the Maryland council and naval officer for one of the Potomac districts of Maryland for many years before the Revolution. However, his Loyalist sympathies had led to his retirement from public life. Philip Richard Fendall’s first wife, Sarah Lettice Lee Fendall, was Richard Lee’s daughter, and Fendall himself was probably a nephew. Although Richard Lee’s tombstone incorrectly gives his death as 1789, he died on 26 Jan. 1787 after “a series of complicated illness” (Md. Gaz., 15 Feb. 1787). Squire Richard Lee of Blenheim is frequently confused with his cousin, Squire Richard Lee (1726–1795) of Lee Hall, who was naval officer for the South Potomac District of Virginia.



 


Thursday 7th. Mercury at 64 in the Morning—71 at Noon and 67 at Night.
Cool morning with the wind pretty fresh from the westward in the Morning and from the Eastward in the Evening.
Mr. & Mrs. Fendall crossed the [river] early.
I rid to the Plantations at Muddy hole Dogue run and Ferry. At the first Wheat had, this day, been sowed up to the Land in whch. the Plow was at work & harrowed in. The part next the hedge row (being the first plowed) had receivd a heavy rain since it was plowed which occasioned it not to harrow well but as the greater part of it was a slipe of Cowpens it is more than probable, nevertheless, that the best Wheat will grow there. The People making a fence round that field.
At Dogue run the hands had been employed in putting in abt. 1½ bushls. of the Cape Wheat raised below my Stables. This was put into a well cowpened piece of ground (now in Corn) adjoining the meadow—the grass & weeds of which I had cut up & carried off the ground before the Seed was sowed.
Getting out Rye at the Ferry to sow the Newly broken up grd.
Began to Paper the yellow room this day—Majr. Washington &

Thos. Green the undertakers—by the directions I received with the Paper from England.


   
   a slipe of cowpens: Slipe, a term used frequently by GW, simply denotes an area or a quantity. One method of fertilizing was to pen cattle in a field, moving the pens systematically and periodically. A note in Jefferson’s farm book indicates the number of cattle which, when “folded,” would satisfactorily fertilize a given area of crop land (BETTS [1]Edwin Morris Betts, ed. Thomas Jefferson’s Farm Book: With Commentary and Relevant Extracts from Other Writings. Princeton, N.J., 1953., 82).



 


Friday 8th. Mercury at 60 in the morning—69 at Noon and 64 at Night.
Wind Easterly all day and cool, with a rawness in the Air.
Rid into the Neck, and called at Muddy hole. Found at the former that the last years cut of Wheat surrounding the Meadow would be nearly broke up for Rye by the evening and that that part of it South of the meadow adjoining the gate had been sowed with 2½ bushels of Rye which was nearly harrowed in and that the rest of the hands were employed in hoeing the drilled Turneps & in weeding & hilling the Cabbages between the Corn rows.
 


Saturday 9th. Mercury at 62 in the Morning—72 at Noon and 68 at N.
A brisk North Easterly wind all day, with great appearances of rain but none fell.
Rid to the Plantations at Muddy hole, Dogue run, and Ferry; & went also to the Mill. At the latter, rye & grass Seed (Timothy) would be sowed on all the Land that is plowed. Sowing Rye on the plowed wheat stubble in the same manner at Muddy hole.
The ground at the Ferry being stiff, breaking up in pretty large & heavy clods, and the Seed harrowed in with my lightest harrow, was not well covered & left the ground very rough & lumpy with hollows between the furrows that would prevent the grain from being well covered and the Timothy seed still worse.
On my return home from riding, found Mr. William Triplett here, who delivered me the Papers respecting Manleys Land for which I had agreed with him and who informed me that Mrs. French had consented to rent me her Dower Land & Slaves in this Neck during her life, and to assign Robinsons Lease to me on the same terms Robinson holds—viz.—£136 pr. Ann. to be paid to her clear of all expences. I am not to move the Negroes out of the County and a clause is to be inserted in the lease that in case of my death and they should by my successor be maltreated in any respect that a forfeiture of the lease shall be incurred.
About 5 Oclock the Widow Randolph of Wilton, with her 3

Sons & a daughter, a Miss Harrison (daughter to Colo. Charles Harrison) and Captn. Singleton came in and about an hour afterwards Mr. Fendall & Mrs. Fendall arrived.


   
   papers respecting manleys land: William Triplett was possibly a half-brother of Harrison Manley and was one of the executors of Manley’s estate. The deed for the 142–acre tract of land was signed 22 Sept. 1786 (deed of Manley’s executors to GW, Fairfax County Deeds, Book Q–1, 295–97, Vi Microfilm).


   
   
   widow randolph: Anne Harrison Randolph had by her husband, William Randolph, five sons, one of whom died young, and three daughters. Her brother, Charles Harrison (1742-1796), colonel of the 1st Continental Artillery 1777–83, married Mary Claiborne Herbert and by her had six children, three of whom were daughters. Anthony Singleton (born c.1754) served as a captain in the 1st Continental Artillery and about 1788 married Lucy Harrison Randolph, widow of Peyton Randolph of Wilton and niece of Charles Harrison.



 


Sunday 10th. Mercury at 62 in the Morning—67 at Noon and 63 at Night.
Wind variable—sometimes at No. West & then at East—weather lowering all day and at times especially after noon dripping.
Mr. & Mrs. Fendall went away after breakfast & Colo. Gilpin came in dined & returned in the afternoon.
 


Monday 11th. Mercury at 62 in the Morning—66 at Noon and 64 at Night.
Rain fell in the Night. Morning drizzling with the Wind at North tho’ little of it.
Rid to Muddy hole, Dogue run & Ferry Plantations, and to my Ditchers at the Meadow. At the last mentioned Plantation my people would have about finished this afternoon sowing the cut of Corn on the Hill with Wheat.
Colo. Simms came here and dined on his way to Port Tobacco Court, & crossed the River afterwards.
 


Tuesday 12th. Mercury at 61 in the Morning—70 at Noon and 68 at Night.
A good deal of rain fell in the course of the Night and early this Morning. About 8 Oclock the clouds began to dispel and the Wind blowing fresh from the No. Wt. the weather cleared, the Sun came out and the day was pleasant & drying and towards evening cool.
Mrs. Randolph, Miss Harrison, Mrs. G. Washington, Captn.

Singleton, & Mr. Lear went to Alexandria after breakfast & returned before dinner.
I rid to the Plantations at Muddy hole and in the Neck. Began at the former to gather the tops & blades of the early corn in drills.
 


Wednesday 13th. Mercury at 53 in the morning—64 at Noon and 60 at Night.
Wind at No. West, raw and cold all day, but especially in the morning.
Mrs. Randolph & her Children, Miss Harrison & Captn. Singleton left this after breakfast.
I rid to the Plantations at the Ferry, Dogue run & Muddy hole also to the Mill.
At the first, the people having finished sowing the cut on the hill with Wheat, were chopping this grain in in the drilled corn by the fish house among the Potatoes, which they did by shifting the tops of the vines from side to side as they hoed. At the other, or second place, the hands continued hoeing & plowing in Wheat in the Corn ground, tho’ it was wet & heavy. At the last Will (plowman) finished in the afternoon the 10 Acre piece of Wheat he began the 28th. Ulto. by which it appears he was 15 days accomplishing it; and had not plowed quite ¾ of an Acre a day altho’ the ground, except in one or two small spots which had been made wet & heavy by the Rains, was in as good order for plowing as were to be wished—better & much easier than if the weather had proved dry & the ground consequently hard.
My Corn being out, or nearly so, I was obliged to have midlings & ship stuff mixed for bread for my white Servants and the latter & rye for my Negroes till the New Corn is ripe enough to pull.
 


Thursday 14th. Mercury at 49 in the Morning—60 at Noon and 56 at Night.
Wind pretty fresh again today and cool.
At home all day repeating dozes of Bark of which I took 4 with an interval of 2 hours between. After dinner Messrs. Thos. and Elliot Lee came in, as did Doctr. Craik by desire, on a visit to Betty—who had been struck with the palsey. The whole stayed all Night.
Finished sowing Wheat and Timothy seed on the 10 acre piece of wheat at Muddy hole this day.
And also finished that cut with rye adjoining the Meadow in the Neck it taking including the 2½ Bushels sowed in the piece

between the gate and the meadow  Bushels. On the small piece (sowed with 2½ Bushels) by mistake a bushel of Timothy seed nearly if [not] quite clean was sowed which was at least 6 times as much as ought to have been sown.


   
   messrs. thos. and elliot lee: probably Thomas Ludwell Lee (d. 1807) and William Aylett Lee, sons of Thomas Ludwell Lee (1730–1778). betty: There were three slaves named Betty at this time. This is probably the dower slave, a seamstress, who worked at the Home House plantation.



 


Friday 15th. Mercury at 54 in the Morning—66 at Noon and 64 at Night.
Clear, calm, and very pleasant.
After breakfast the two Mr. Lees and Doctr. Craik went away. I rid to Muddy hole & Neck Plantations. Treading out Wheat & rye at both retarded fodder getting at the first, & wheat Sowing at the other.
Sent my Boat to Alexandria for Molasses & Coffee which had been sent to me from Surinam by a Mr. Branden of that place.


   
   sent my boat to alexandria: GW wished to breed Royal Gift, the jackass he had received from Spain in late 1785. Hearing that South America was noted for its jennies, GW, through William Lyles & Co. of Alexandria, got in touch with Samuel Brandon (Branden), a merchant in Surinam (Netherlands Guiana), and asked him to purchase for him “one of the largest & best she asses that can be obtained in your country fit to breed from.” Unsure how much such an animal would cost, GW had 25 barrels of superfine flour placed on board one of Lyles’s ships bound for Surinam. If Brandon could not procure an ass for him, GW asked that he send instead two hogsheads of molasses and some coffee. Brandon sent GW an ass, and molasses and coffee as well, in exchange for the flour (GW to Brandon, 10 Feb., 20 Nov. 1786, DLC:GW).



 


Saturday 16th. Mercury at 58 in the Morning—69 at Noon And 66 at Night.
Morning a little lowering, but clear & pleasant afterwards, with but little wind.
Rid to Mr. Willm. Tripletts in expectation of meeting Mrs. French, in order to get the lease from her & Deed from Mr. Triplett executed but his indisposition & confinement in bed prevented the latter and the nonattendance of Mrs. French & a misunderstanding with respect to the rent, she conceiving it was to be £150 pr. Ann. & I £136 only, put an end to the negotiation of the former.
I visited my Mill, Ditchers and the Plantations at the Ferry, Dogue run, and Muddy hole. At the last, the fodder (top & blade)

of the drilled corn was gathered & the Sowing of the Rye kept up with the plow. At the first the same was done with the rye in the newly plowed field and the people had begun (on thursday) to sow Wht. in the drilled Corn by the meadow.
On my return home found the Attorney General (Randolph) his Lady & two Children; and Mr. Charles Lee here. The last returned to Alexandria after Dinner under promise to come down to dinner to morrow, and that he would ask Mr. Herbert Colo. Fitzgerald & others to dine here also.


   
   attorney general: Edmund Randolph married Elizabeth Nicholas in 1776 and their two children mentioned here were Peyton Randolph (1781–1828) and Susan Randolph (b. 1782). The Randolphs’ third-child, John Jennings Randolph (b. 1785), died in the summer of 1786. Shortly after his son’s death, Randolph took his family from Richmond to Annapolis where he headed the Virginia delegation to the convention meeting to establish a uniform system of commercial regulations. Randolph’s purpose in stopping at Mount Vernon on his return to Richmond after the close of the conference was no doubt in part to give GW an accounting of the proceedings in Annapolis.



 


Sunday 17th. Mercury at 59 in the Morning—68 at Noon and 65 at Night.
Wind fresh at East all day & very lowering. About 5 Oclock it began to rain and continued to do so incessantly the whole Night.
Colo. Fitzgerald Mr. Herbert, Colo. Simm & Mr. Chs. Lee, & a Mr. Snow (living with Mr. Porter) came down to dinner and were detained by the rain all night.


   
   Gideon Snow entered the employ of the Alexandria firm of Porter & Ingraham in 1786. According to some accounts, he had been Eleanor Parke and George Washington Parke Custis’s first tutor (CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 39).



 


Monday 18th. Mercury at 62 in the Morning—70 at Noon and 71 at Night.
Morning very rainy till about 9 Oclock altho the wind had got to No. Wt.
Mr. Randolph, Lady & family and all the Gentlemen from Alexandria left this as soon as the weather cleared—the first on his return to Richmond.
Rid to my Plantations at Muddy hole, Dogue run, & Ferry. Plows, & sowing Wheat and other grain, stopped at all the places.
In the Neck one of the Womn. & 2 girls began to gather Pease on Friday last. Nearly half on the vines appearing to be ripe.
Getting in the Fodder or rather spreading it at Muddy hole being wet that it might dry.
 



Tuesday 19th. Mercury at 64 in the Morning—71 at Noon and 70 at Night.
Wind at No. West, clear and pleasant.
Rid to Muddy hole and into the Neck—No plowing in corn ground but renewed it at Muddy hole & in the Neck for Rye in the wheat stubble. Began to get fodder in the Neck and at Morris’ from the drilled Corn.
 


Wednesday 20th. Mercury at 65 in the Morning—73 at Noon and 70 at Night.
Clear warm & pleasant all day—Wind Southerly.
Rid to the Ferry, Muddy hole, & Dogue run. At the first the People had begun yesterday, & were at it to day, sowing wheat in the drilled Corn by the meadow—The ground especially in places too wet—At the next cutting down tops & securing the first cut fodder. At the latter all except 3 plows which were breaking up more of the lay land were getting fodder—it being too wet to sow wheat in corn ground.
My Farmer sowed this day the lay land which had been broken up at this place by his own directions—part of which at the east end adjoining the Corn had been plowed  days. The other part at the West end also adjoining the Corn had been plowed  days. The first cont[ai]ns about  acres; the 2d. about . This wheat was put in in the following manner—viz.—sowed on the first plowing, which tho’ the ground was well enough broke the sod was not properly turned. In the roughest & heaviest part the Seedsman was followed by a heavy harrow the same way as the ground was plowed in the lighter part by two light harrows, side by side (fastened together) and the whole cross harrowed with the light double harrow to smooth & fill the hollows. Alongside this, I set two plows as above to break up about  acres more of the lay and directed it to be sowed as fast as the Lands were finished, & to receive the same harrowings to try (the Land being nearly of the same quality) wch. method will succeed best.


   
   my farmer: James Bloxham.



 


Thursday 21st. Mercury at 65 in the Morning—76 at Noon and 74 at Night.
But little wind, and Southerly, clear & warm.
Rid to the Plantations in the Neck, Muddy hole, Dogue run, and Ferry—also to the ditchers.
At the first, the flax which was put out to Dew rot was turned

yesterday and the Fodder which the people begun to get yesterday was discontinued to day in order to get out Oats. At the second finished sowing Rye on the Wheat Stubble—put in 15 Bushels on abt. 13 Acres—securing the Fodder which had been cut & pulled at this place—at the 3d. gathering Fodder & plowing the lay land and at the last threshing out Rye & putting in rye in the lay land.
 


Friday 22d. Mercury at 69 in the Morning—78 at Noon and 76 at Night.
Calm & very warm in the forenoon with appearances of Rain in the afternoon a little of which only fell.
Went to Mr. Tripletts in my way to Alexandria, and got his conveyance before Evidences of Manleys land—after which in the same manner in Town, obtained the signatures to the Deed of Mr. & Mrs. Sanford who were necessarily made parties thereto. Did business with Colo. Simm & others and returned home in the evening.


   
   Edward Sanford, an Alexandria silversmith, was married to Harrison Manley’s widow, Margaret. GW acquired from the Sanfords, for £426 Virginia currency, approximately 142 acres of land, part of the old Spencer-Washington patent (Fairfax County Deeds, Book Q–1, 295–97, Vi Microfilm).



 


Saturday 23d. Mercury at 64 in the Morning—70 at Noon and 68 at Night.
A very heavy fog in the Morning, which was dispersed by a Northerly wind which cooled the air a good deal.
Rid to all the Plantations between breakfast and Dinnr. getting fodder at all, & securing it, excepting the Ferry where the People had just finished sowing the drilled Corn by the Meadow which compleated all the Corn ground and all the wheat sowing at this place. Interrupted at the River Plantation in getting Fodder in order to clean Rye & Oats for the House.
In the Afternoon Mr. Josh. Jones, Mr. Tucker & Lady, Doctr. Stuart, Mrs. Stuart, Betcy & Patcy Custis came in and stayed all Night. My Nephews George & Lawrence (whom I had sent Horses for) came down before dinner.
Finished sowing wheat upon the Lay land at Dogue run in the manner proposed. On this  Bushels was sowed. On that part of the other which had been first plowed  Bushels was sowed and on the west side  Bushels.


   
   Joseph Jones (1727–1805), of King George County, Va., the son of James and Hester Jones, had a long, exemplary career in public service. He was a delegate to the House of Burgesses from King George County before the

Revolution, a member of the Continental Congress 1778–79 and 1780–83, and a judge of the general court 1778–79 and 1789–1805.



   
   St. George Tucker (1752–1827), son of Henry and Anne Butterfield Tucker, left his native Bermuda in 1771 for Virginia where he had a long and distinguished legal career. Tucker and his first wife, Frances Bland Randolph Tucker (1752–1788), daughter of Theodorick and Frances Bolling Bland and widow of John Randolph of Matoax, Chesterfield County, traveled to Annapolis in Sept. 1786 where Tucker attended the meeting on commerce.



 


Sunday 24th. Mercury at 55 in the Morning—59 at Noon and 57 at Night.
Wind at No. West & weather clear & cool—Lund & Lawe. Washn. dined here.
The Company mentioned above remained here all day & Night. In the afternoon Colo. Bassett, & his Son Burwell arrived—with servants and horses.
 


Monday 25th. Mercury at 50 in the Morning—66 at Noon and 64 at Night. The Morning and day through was very pleasant, turning warm—the wind getting to the Southward.
Sent Mr. Tucker & his Lady to Colchester. Doctr. Stuart, Mrs. Stuart & family together with Nelly Custis went up to Abingdon. In the afternoon the Revd. Mr. Bryn. Fairfax came in and stayed all Night.
Began to day with my Waggon Horses at their leizure moments, to plow alternate Lands, at Dogue run, in the Lay Land adjoining the Wheat sowed in it to try the difference in Barley (if to be had) or Oats next spring between fall & spring plowing.
 


Tuesday 26th. Mercury at 58 in the Morning—72 at Noon and 68 at Night.
Day clear & very pleasant, with the wind at South; towards evening however it began to lower.
Mr. & Mrs. Lund Washington dined here & returned in the afternoon.
At home all this day as I was yesterday. Mr. Bryan Fairfax went away after breakfast.
 


Wednesday 27th. Mercury at 66 in the Morning—80 at Noon and 78 at Night.
Clear, calm, and warm all day.
Colo. Bassett his Son & George Washington took a ride to Alexandria. I rid into the Neck, by Muddy hole, to measure a piece of ground intended for Corn another year & to new model my fields.

   
Took up the flax that had been spread to rot at the latter place. Engaged at every plantation in gathering fodder. No plow going but at the ferry for Rye.
Put my Rams to the Ewes this day.
 


Thursday 28th. Mercury at 69 in the Morning—81 at Noon and 79 at Night.
Calm, clear and warm; all day. Accompanied by Colo. Bassett, I rid to the Plantations at Muddy hole, Dogue run and Ferry. Employed in getting & securing Fodder at all of them.
Only one Ditcher at work in my Mill swamp—the other left it (at least discontinued work) on Tuesday last.
 


Friday 29th. Mercury at 67 in the Morning—82 at Noon and 80 at Night.
Clear calm, and warm from Morn to evening.
Colo. Bassett and Mrs. Washington made a mornings visit at Mr. Lund Washington’s.
I rid by Muddy hole Plantation into the Neck. Employed at both in gathering & securing Fodder.
The Flax which I thought had been taken up on Wednesday last was still on the ground. Directed it to be critically examined and taken up this afternoon if it should be found sufficiently rotted.

   

After dinner Majr. Washington and his wife set off for Fredericksburgh—intending as far as Belmont on Occoquan this afternoon.
 


Saturday 30th. Mercury at 67 in the Morning—78 at Noon and 75 at Night. Calm, clear and pleasant all the forenoon. In the afternoon a light breeze from the Eastward.
Rid to the Mill, Meadow, and Plantations at the Ferry, Dogue run, and Muddy hole. Gathering and securing fodder at all of them. At the last the whole would be gathered, but not secured this evening.
Mr. Burwell Bassett Junr. left this after Breakfast.
Mr. McQuir came here to Dinner & to invite me to the Accadamical commencement in Alexandria on Thursday next.


   
   accadamical commencement: “On Friday the 6th instant was held in the Alexandria Academy, an Examination of the Classical School, under the Care of the Rev. William M’Whir” (Va. Journal, 19 Oct. 1786).



